Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues for claims 1 and 17:
“In Kato, the PC stall signal is activated during one or more cycles. 
According to Kato, the one or more cycles are determined based on both length of the insert code and length of a code preceded by the insert code. 
Thus, Kato does not and cannot teach or disclose a separate register to store a time code for the one or more cycles.
…
For these reasons as clearly disclosed by Kato above, the difference between the presently claimed invention and Kato includes, inter alia, the presence or absence of a separate component that stores a suspend period during which a ROM address is output. 
Accordingly, not every limitation of the independent claims 1 and 17 is taught or disclosed by the cited Kato reference. Therefore, withdrawal of the rejection and allowance of claims 1 and 17 are respectfully requested.”

This argument is found to be persuasive for the following reason. The amendments to independent claims 1 and 17 take a subset of claim limitations from dependent claims 2 and 20, which where both indicated as allowable if made into independent format. 
Kato fails to teach the subset of claim limitations moved into each independent claim. Kato in figure 7 shows the insert code register set block that stores replacement execution codes and the corresponding code address for comparison purposes. When a match is determined by the insert code register set block, the inserted code is executed instead of the original code in the Flash ROM. However, Kato doesn’t explicitly state that the register set block stores a preset period for which the suspend signal is activated. In addition, Kato doesn’t teach receiving a suspend time through an external command. Thus, the rejections based on Kato have been withdrawn.
An updated prior art search has been performed that hasn’t resulted in any additional prior art references being found that read upon the independent claims. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183